DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 11 January 2022 is acknowledged.  The traversal is on the ground(s) that the Groups related to a single inventive concept and that the cited reference of Holtz does not teach a sum of Cr and W being 36-48% (remarks pp. 2-3) and that the alloys of Holtz do not teach the claimed melting point (remarks p.3).  This is not found persuasive because the alloys disclosed by Holtz overlap the composition which is the inventive feature between Groups I-III, where Cr ranges from 1-45% and W is 40-x where x is a metal of Fe, Ni, etc. (Column 4 lines 3-21).  These materials overlap those which are claimed including the sum of Cr and W.  See MPEP 2144.05.  Regarding the claimed melting point range, this is considered to be a latent property of the alloy itself and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Applicant has not presented objective evidence demonstrating a patentable distinction between the claimed 3D printed product and alloy thereof as compared to that which is disclosed in the prior art.  See MPEP 2144.05 (III).  Absent such a showing, the restriction requirement is maintained.

Claims 19-23, 27-34, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a melting point of less than 1750 ˚C and higher than 1300 ˚C and simultaneously recites a melting temperature of 1400 ˚C or higher.  The open-ended range of “1400 ˚C or higher” renders the claim indefinite as it is unclear how this relates to the first closed range and therefore the public is not appropriately appraised of the scope of the claim.  Further, it is unclear as to how a melting point differs from a melting temperature.  It is suggested that applicant recite “a melting point of less than 1750 ˚C and higher than 1400 ˚C” to remove indefiniteness and keep consistent language (e.g. melting point vs. melting temperature).
Claim 12 recites “wherein the cavity is sealed or has an opening wherein the diameter of the opening is less than the diameter of the sealing” and is indefinite as first 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beste et al. (EP 2,361,704 – copy provided by applicant) in view of Holtz (US 3,421,890).
Considering claim 1, Beste teaches free formed additive manufactured articles from a powder or wire (Paragraphs 34-35) formed of a metal matrix with carbides distributed therein (Paragraph 19) where the carbides are embedded in the matrix (Paragraph 31).  The alloy forming the metallic matrix may be a Co-based alloy, Fe-based alloy, etc. (Paragraph 30).  However, Beste does not teach the claimed alloy.
In a related field of endeavor, Holtz teaches a fused, corrosion resistant Co-Cr alloy (abstract).  The alloy is in the form of a wire and has a composition by weight of C: 0.3-4%, 15-40% Cr, trace-20% W, etc. balance Co (Claim 1).  The materials afford high abrasion resistance, high-temperature strength, and extremely high corrosion resistance (Column 1 lines 56-63).
As both Beste and Holtz teach Co-based alloys, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the Co-based alloy taught by Beste with the Co-based alloy taught by Holtz as this is known to afford high abrasion resistance, high-temperature strength, and extremely high corrosion resistance and one would have had a reasonable expectation of success.  The article taught by modified Beste overlaps the claimed composition element of C, W, Cr, and Co as well as the relationship between Cr and W and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence of a criticality to the claimed composition has been presented.  While 
Considering claim 2, Holtz teaches where the alloy contains 15-40% Cr and trace-20% W overlapping that which is claimed.  See MPEP 2144.05.
Considering claim 3, Holtz teaches where the alloy traces to 3.5 wt.% silicon (Claim 1).  See MPEP 2144.05.
Considering claim 4, Holtz teaches where the Co content may be 38-80 wt.% (Column 3 lines 58-60).
Considering claims 5-7 and 13, the compositions disclosed by Holtz above overlap those which are claimed.  See MPEP 2144.05.
Considering claim 8, Beste teaches a maximum size of the dispersed carbide is less than 20 µm (Paragraph 31).
Considering claim 9, modified Beste does not disclosed the claimed hardness.  However, as outlined above, the composition of Beste overlaps that which is claimed and one would reasonably expect the composition of modified Beste to possess the claimed hardness a material and its properties are inseparable.  See MPEP 2112.01.
Considering claim 10
Considering claim 11, Beste teaches where the article comprises holes and channels and where these can be curved (Paragraph 51).
Considering claim 12, due to indefiniteness as outlined above, modified Beste is considered to meet the instant limitation in that Beste teaches the presence of optional holes or channels and where they are interior of a closed structure (Paragraph 51; Figures 4B-4D) and further where any shape may be formed (Paragraph 50).  See MPEP 2144.04 (B).
Considering claim 14, Beste teaches where the carbon content is greater than 0.6 wt.% (Paragraph 33) and this open-ended range is considered to overlap the claimed carbide volume content.  See MPEP 2144.05.

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beste et al. (EP 2,361,704 – copy provided by applicant) in view of Holtz (US 3,421,890) as applied to claim 1 above further in view of Stoyanov (US 2016/0332236).
Considering claim 15, Beste teaches wear-resistant additive manufactured articles used in wear parts and tools (Paragraph 2).  Holtz teaches hard coatings with abrasion resistance (Column 1 lines 54-63).  However, neither Beste nor Holtz teach the claimed cutting tool.  
In a related field of endeavor, Stoyanov teaches a cutting tool made by additive manufacturing where the tool may be an insert, drill or endmill (abstract) where the tool has wear resistance (Paragraph 7) is formed by a powder (Paragraph 20) including a hard particle phase of carbides (Paragraph 20) and a metallic binder phase (Paragraph 22).
As Beste, Holtz, and Stoyanov teach wear resistant articles they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Beste with the end cutting tool article taught by Stoyanov as this is considered a combination of conventionally known additive manufactured articles with a conventionally known cutting tool formed by additive manufacturing and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pfanstiehl (US 2,048,707), Saito et al. (US 4,131,450), and Berglund (US 9,803,263) teach cobalt-based alloys similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784